In an action to recover damages for personal injuries sustained as the result of consumption of pork infected with trichina, and for loss of services and for expenses, order, in so far as it grants plaintiffs’ motion for examination before trial of defendant Wilson & Co., Inc., modified on the law by striking therefrom item “ c ” with respect to the scope of the examination of said defendant, and by striking from item “ b ” the word “ might ” and inserting in place thereof the words “ was intended to.” As so modified, the order, in so far as appealed from, is affirmed, without costs; the examination to proceed on five days notice. There is no allegation in the complaint which would make item “ c ” a material subject of inquiry. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.